NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


MICHAEL BORDERS, DOC #U11417                   )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-2792
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed February 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.




PER CURIAM.


             Affirmed.



NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.